United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-1453
                        ___________________________

                                    LaRonda Phox

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                               21c Management LLC

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: November 4, 2022
                            Filed: November 10, 2022
                                   [Unpublished]
                                  ____________

Before COLLOTON, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

     LaRonda Phox appeals following the district court’s1 adverse grant of summary
judgment in her pro se employment action. After careful review of the record and the

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
parties’ arguments on appeal, we conclude that the district court properly dismissed
Phox’s breach-of-fiduciary-duty claim, and properly granted summary judgment as
to her remaining claims. See Waters v. Madson, 921 F.3d 725, 734 (8th Cir. 2019)
(dismissal for failure to state claim is reviewed de novo); Banks v. John Deere & Co.,
829 F.3d 661, 665 (8th Cir. 2016) (grant of summary judgment is reviewed de novo).
We also find no abuse of discretion in the district court’s ruling on Phox’s request for
an on-site inspection in connection with her request for production. See Life Plus
Int’l v. Brown, 317 F.3d 799, 806 (8th Cir. 2003) (district court’s decisions
concerning its management of discovery process are reviewed for abuse of
discretion). Finally, Phox’s argument that 21c Management LLC’s answer was
untimely is not properly before us, as she raised the argument for the first time in
post-judgment motions and did not file a new or amended notice of appeal (NOA)
after the district court denied those motions. See Fed. R. App. P. 4(a)(4)(B)(ii) (party
intending to challenge order disposing of certain post-judgment motions must timely
file NOA or amended NOA); Miles v. Gen. Motors Corp., 262 F.3d 720, 722-23 &
n.3 (8th Cir. 2001) (appellate court lacks jurisdiction over order denying post-
judgment motion without amended NOA).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending
motion for appointment of counsel as moot.
                     ______________________________




                                          -2-